 

 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
 
BOSTON SCIENTIFIC CORPORATION
 
 
2011 LONG-TERM INCENTIVE PLAN
 
 

 

--------------------------------------------------------------------------------

 

1.    ADMINISTRATION
 
Subject to the express provisions of the Plan and except to the extent
prohibited by applicable law, the Administrator has the authority to interpret
the Plan; determine eligibility for and grant Awards; determine, modify or waive
the terms and conditions of any Award; prescribe forms, rules and procedures
(which it may modify or waive); and otherwise do all things necessary to
implement the Plan. Once a written agreement evidencing a Stock-based Award
hereunder has been provided to a Participant, the Administrator may not, without
the Participant's consent, alter the terms of the Award so as to affect
adversely the Participant's rights under the Award, unless the Administrator
expressly reserved the right to do so in writing at the time of such delivery.
Notwithstanding any other provision of the Plan or any Award agreement, except
as provided in Section 5 herein the Administrator may not amend, alter, suspend,
discontinue or terminate the Plan or any Stock-based Award previously granted,
in whole or in part, without the approval of the stockholders of the Company,
that would (i) increase the total number of shares available for Awards under
the Plan, (ii) replace, regrant, or exchange for cash or other Awards or other
Stock-based Awards requiring exercise with an exercise price that is less than
the exercise price of the original Stock-based Award requiring exercise, or
(iii) lower the exercise price of a previously granted Stock-based Award
requiring exercise. In the case of any Award intended to be eligible for the
performance-based compensation exception under Section 162(m), the Administrator
shall exercise its discretion consistent with qualifying the Award for such
exception.
 
Notwithstanding any provision herein to the contrary, the Administrator may
modify the terms of the Plan or may create one or more subplans, in each case on
such terms as it deems necessary or appropriate, to provide for awards to
non-U.S. participants; provided, that no such action by the Administrator shall
increase the total number of shares issuable hereunder. The Administrator may
further, in its discretion, delegate to one or more executive officers of the
Company all or part of the Administrator's authority and duties with respect to
granting Stock-based Awards to employees not subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended, provided that
any Stock-based Award granted pursuant to such a delegation shall in the case of
all Stock-based Awards, be subject to the standard terms and conditions for
Stock-based Awards approved by the Committee and conform to the provisions of
the Plan and such other guidelines as shall be established by the Committee from
time to time. The Administrator may revoke or amend the terms of such a
delegation at any time, but such revocation shall not invalidate prior actions
of the delegate that were consistent with the terms of the Plan and applicable
guidelines.
 
 
2.    LIMITS ON AWARDS UNDER THE PLAN
 
a.    Number of Shares. Subject to the adjustment provisions in Section 5 below,
a maximum of 145,600,000 shares of Stock may be subject to Awards granted under
the Plan, less grants made under the Company's 2003 Long-Term Incentive Plan
subsequent to January 31, 2011, as provided below. For purposes of the foregoing
limitation:
 
(1)    Each share covered by a Stock-based Award granted under the Plan, or
comparable award under the Company's 2003 Long-Term Incentive Plan subsequent to
January 31, 2011, shall count on the date of grant against the aggregate number
of shares available for grant under the Plan at the ratio of 1:1 in the case of
a Stock Option or SAR (or comparable Award under the Company's 2003 Long-Term
Incentive Plan), and at the ratio of 1:1.85, in the case of any other
Stock-based Award (or comparable Award under the Company's 2003 Long-Term
Incentive Plan).
 
(2)    Any Awards (and Awards under the Company's 2003 Long-Term Incentive Plan)
that on or subsequent to January 31, 2011 are cancelled or forfeited, are
settled for cash, or which have lapsed, shall become available again for grant
under the Plan, at the ratio of 1:1, in the case of a Stock Option or SAR (or
comparable Award under the Company's 2003 Long-Term Incentive Plan), and at the
ratio of 1:1.85, in the case of any other Stock-based Award (or comparable Award
under the Company's 2003 Long-Term Incentive Plan).
 
(3)    The following shares shall become available again for grant under the
Plan at the ratio of 1:1.85: (i) shares subject to an Award that are withheld
by, or otherwise remitted to the Company to satisfy a Participant's tax
withholding obligation for an Award other than a Stock Option or SAR, and (ii)
previously owned shares of Stock delivered in satisfaction of a Participant's
tax withholding obligations in respect of a Participant's tax withholding
obligation for an Award other than a Stock Option or SAR.
 
(4)    Shares subject to an Award (or Award under the Company's 2003 Long-Term
Incentive Plan taken into account for Plan purposes) may not again be made
available for grant under the Plan if such shares are (i) shares that were
subject to a Stock-based Award requiring exercise and were not issued upon the
net settlement or net exercise of such Stock-based Award, (ii) shares subject to
an Award that are withheld by, or otherwise remitted to, the Company (or to a
broker in connection with a broker-assisted exercise of a Stock-based Award
requiring exercise) to satisfy a Participant's exercise price obligation upon
exercise, (iii) shares subject to an Award that are withheld by, or otherwise
remitted to the Company to satisfy a Participant's tax withholding

 

--------------------------------------------------------------------------------

 

obligation upon a Participant's exercise of a Stock Option or SAR, (iv)
previously owned shares of Stock delivered in satisfaction of a Participant's
exercise price or tax withholding obligation in respect of a Participant's
exercise of a Stock Option or SAR, or (v) shares repurchased on the open market
with the proceeds from the exercise of a Stock-based Award.
 
(5)     Awards granted in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, in
each case by a company acquired by the Company or any Affiliate or with which
the Company or any Affiliate combines, shall not reduce the shares available for
grant under the Plan, nor shall shares subject to such Awards again be available
for Awards under the Plan as otherwise provided in subparagraph (2).
Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares available for grant under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees prior
to such acquisition or combination.
 
b.    Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the Company
and held in treasury. No fractional shares of Stock will be delivered under the
Plan. Cash may be paid in lieu of any fractional shares in settlement of Awards
under the Plan.
 
c.    Stock-Based Award Limits. Subject to the adjustment provisions in Section
5, hereof, the maximum number of shares of Stock for which Stock Options may be
granted to any person in any fiscal year of the Company and the maximum number
of shares of Stock subject to SARs granted to any person in any fiscal year of
the Company shall each be 3,000,000. Subject to the adjustment provisions in
Section 5, hereof, the maximum number of shares of Stock subject to Performance
Awards that are intended to qualify for the performance-based exception under
Section 162(m) of the Code and that may be earned based on performance in each
12 months in a performance period shall be 3,000,000. The 3,000,000 share limit
shall be proportionally reduced or increased in the case of any applicable
Awards to be earned on the basis of performance over a performance period of
less than or greater than 12 months duration. Subject to these limitations, each
person eligible to participate in the Plan shall be eligible in any year to
receive Awards covering up to the full number of shares of Stock then available
for Awards under the Plan. However, in no event shall the maximum number of
shares subject to Awards which are intended to qualify as ISOs exceed
145,600,000.
 
d.    Other Award Limits. No more than $3,000,000 may be earned under Cash or
Other Performance Awards that are intended to qualify for the performance-based
exception under Section 162(m) of the Code in each 12 months in a performance
period (other than an Award expressed in terms of shares of Stock or units
representing Stock, which shall instead be subject to the limit set forth in
Section 2.c. above). This $3,000,000 limit shall be proportionally reduced or
increase in the case of any applicable Awards to be earned on the basis of
performance over a performance period of less than or greater than 12 months
duration.
 
e.     Term Limits. No Awards may be granted under the Plan prior to June 1,
2011 (or the date of the stockholders' initial approval of the Plan, if later)
or after the tenth anniversary of the Board's approval of the Plan, i.e., March
1, 2021. Awards granted within the specific period may extend beyond that date,
however.
 
3.    ELIGIBILITY AND PARTICIPATION
 
The Administrator will select Participants from among those key Employees,
directors and other individuals or entities providing services to the Company or
its Affiliates who, in the opinion of the Administrator, are in a position to
make a significant contribution to the success of the Company and its
Affiliates. Eligibility for ISOs is further limited to those individuals whose
employment status would qualify them for the tax treatment described in Sections
421 and 422 of the Code.
 
 
4.    RULES APPLICABLE TO AWARDS
 
a.     ALL AWARDS
 
(1) Terms of Awards. The Administrator shall determine the terms of all Awards
subject to the limitations provided herein.
 

 

--------------------------------------------------------------------------------

 

(2) Performance Criteria. Where rights under an Award depend in whole or in part
on satisfaction of Performance Criteria, actions by the Company that have an
effect, however material, on such Performance Criteria or on the likelihood that
they will be satisfied will not be deemed an amendment or alteration of the
Award.
 
(3) Transferability Of Awards. Awards may be transferred only as follows: (i)
ISOs may not be transferred other than by will or by the laws of descent and
distribution and during a Participant's lifetime may be exercised only by the
Participant (or in the event of the Participant's incapacity, by the person or
persons legally appointed to act on the Participant's behalf); (ii) Stock
Options other than ISOs may be transferred by will or by the laws of descent and
distribution and, except as otherwise determined by the Administrator, may also
be transferred during the Participant's lifetime, without payment of
consideration, to one or more Family Members of the Participant; (iii) Awards of
Unrestricted Stock shall be subject only to such transfer restrictions under the
Plan as are specified by the Administrator; and (iv) Awards other than Stock
Options and other than Unrestricted Stock may not be transferred except as the
Administrator otherwise determines. If an Award is claimed or exercised by a
person or persons other than the Participant, the Company shall have no
obligation to deliver Stock, cash or other property pursuant to such Award or
otherwise to recognize the transfer of the Award until the Administrator is
satisfied as to the authority of the person or persons claiming or exercising
such Award.
 
(4) Vesting, Etc. Without limiting the generality of Section 1, the
Administrator may determine the time or times at which an Award will vest (i.e.,
become free of forfeiture restrictions) or become exercisable and the terms on
which an Award requiring exercise will remain exercisable. Unless the
Administrator expressly provides otherwise, upon the cessation of the
Participant's employment or other service relationship with the Company and its
Affiliates (i) all Awards (other than Stock-based Awards) held by the
Participant or by a permitted transferee under Section 4.a.(3) immediately prior
to such cessation of employment or other service relationship will be
immediately forfeited if not then vested and, where exercisability is relevant,
will immediately cease to be exercisable, and (ii) Stock-based Awards shall be
treated as follows unless otherwise determined by the Administrator at or after
grant:
 
(A) immediately upon the cessation of a Participant's employment or other
service relationship with the Company and its Affiliates by reason of the
Participant's death, all Stock-based Awards held by the Participant (or by a
permitted transferee under Section 4.a.(3)) immediately prior to such death will
become vested and, where exercisability is relevant, will be exercisable until
the expiration of the stated term of the Stock Option or SAR, provided, however,
that if the Award had been outstanding less than one year, this Section
4.a.(4)(A) shall apply only with respect to a pro rata portion of the shares of
Stock in which the applicable Award is denominated or to which the Award
relates, based on the number of days during which the Award was outstanding as
compared to the number of days in such one year period;
 
(B) immediately upon the cessation of a Participant's employment or other
service relationship with the Company and its Affiliates by reason of the
Participant's Disability, or with respect to a Participant who is an employee or
director of the Company or its Affiliates, by reason of such Participant's
Retirement, all Stock-based Awards held by the Participant (or by a permitted
transferee under Section 4.a.(3)) immediately prior to such Disability or
Retirement, as applicable, will become vested and, where exercisability is
relevant, will be exercisable until the expiration of the stated term of the
Stock Option or SAR, provided, however, that such Award had been outstanding at
least one year;

(C) all Stock-based Awards held by the Participant (or by a permitted transferee
under Section 4.a.(3)) whose cessation of employment or other service
relationship is determined by the Administrator in its sole discretion to be for
cause or to result from reasons which cast such discredit on the Participant as
to justify immediate termination of the Award shall immediately terminate upon
notice by the Company to the Participant of such cessation for cause (for this
purpose, “cause” means a felony conviction of a Participant or the failure of a
Participant to contest prosecution for a felony, or a Participant's misconduct
or dishonesty which is harmful to the business or reputation of the Company);
and
 
(D) unless one of the preceding clauses applies, all Stock-based Awards held by
a Participant (or by a permitted transferee under Section 4.a.(3)) immediately
prior to the cessation of the Participant's employment or other service
relationship with the Company and its Affiliates, to the extent then not vested,
shall terminate, and to the extent then exercisable, will remain exercisable for
the lesser of one year or until the expiration of the stated term of the Stock
Option or SAR unless otherwise determined by the Administrator at or after
grant.
 
Unless the Administrator expressly provides otherwise or in the case of
cessation for cause, a Participant's "employment or other service relationship
with the Company and its Affiliates" will be deemed to have ceased when the
individual is no longer employed by or in a service relationship with the
Company or its Affiliates (including by reason of any Affiliate ceasing to
qualify as an Affiliate). Except as the Administrator otherwise determines, with
respect to a Participant who is an employee or director of the Company or its
Affiliates, such Participant's "employment or other service relationship with
the Company and its Affiliates" will

 

--------------------------------------------------------------------------------

 

not be deemed to have ceased during a military, sick or other bona fide leave of
absence if such absence does not exceed 180 days or, if longer, so long as the
Participant retains a right by statute or by contract to return to employment or
other service relationship with the Company and its Affiliates.
 
(5) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously-owned
shares of Stock in satisfaction of tax withholding requirements in an amount
sufficient to cover withholding required by law for any federal, state or local
taxes or to take such other action as may be necessary to satisfy any such
withholding obligation. The Administrator may permit shares to be used to
satisfy the required tax withholding and such shares shall be valued at the Fair
Market Value as of the settlement or vesting date of the applicable Award.
 
(6) Dividend and Dividend Equivalents. The Administrator may provide for the
payment of amounts in lieu of cash dividends or other distributions with respect
to Stock subject to an Award if and in such manner as it deems appropriate,
provided, however, that (i) no such amounts shall be paid or accrued in respect
of Stock-based Awards requiring exercise and (ii) if the Administrator shall
provide for the payment of such equivalents on Performance Awards, in no event
shall any such equivalents be paid unless and until such Performance Awards
shall have been earned. In addition, no dividends or other distributions with
respect to Restricted Stock issued as a Performance Award shall be paid prior to
vesting, if ever. At the discretion of the Administrator, any such dividends or
other distributions may be deemed invested in additional shares of Restricted
Stock, vesting, if ever, as and when the underlying Restricted Stock vests.
 
(7) Rights Limited. Nothing in the Plan shall be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a shareholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of the Company or Affiliate to the Participant.
 
(8) Section 162(m). The Administrator in its discretion may grant Performance
Awards that are intended to qualify for the performance-based compensation
exception under Section 162(m) and Performance Awards that are not intended so
to qualify. In the case of an Award intended to be eligible for the
performance-based compensation exception under Section 162(m), the Plan and such
Award shall be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception. In the case of a
Performance Award intended to qualify as performance-based for the purposes of
Section 162(m), the Administrator shall preestablish in writing one or more
specific Performance Criteria no later than 90 days after the commencement of
the period of service to which the performance relates (or at such earlier time
as is required to qualify the Award as performance-based under Section 162(m)).
Prior to payment of any Performance Award intended to qualify as
performance-based under Section 162(m), the Administrator shall certify whether
the Performance Criteria have been attained, and such determination shall be
final and conclusive. In the case of a Performance Award intended to qualify as
performance-based for the purposes of Section 162(m), the provisions of this
Section 4.a. shall be construed in a manner that is consistent with the
regulations under Section 162(m).
 
(9) Section 409A.  Except to the extent specifically provided otherwise by the
Administrator, Awards under the Plan are intended to be exempt from or otherwise
satisfy the requirements of Section 409A of the Code so as to avoid the
imposition of any additional taxes or penalties under Section 409A of the Code.
Where Section 409A applies, to the fullest extent possible, the Plan, Awards
under the Plan, and terms contained in the Plan and Awards shall be interpreted
in a manner consistent with Section 409A. If the Administrator determines that
an Award, Award agreement, payment, transaction or any other action or
arrangement contemplated by the provisions of the Plan would, if undertaken,
cause a Participant to become subject to any additional taxes or other penalties
under Section 409A of the Code, then unless the Administrator specifically
provides otherwise, such Award, Award agreement, payment, transaction or other
action or arrangement shall not be given effect to the extent it causes such
result and the related provisions of the Plan and/or Award agreement will be
deemed modified, or, if necessary, suspended in order to comply with the
requirements of Section 409A of the Code to the extent determined appropriate by
the Administrator, in each case without the consent of or notice to the
Participant. Notwithstanding any action or inaction by the Administrator,
however, each Participant is exclusively responsible for any tax consequences
under Section 409A of the Code resulting from any Award.
    
b.    AWARDS REQUIRING EXERCISE
 
(1) Term And Manner Of Exercise. The term of each Award requiring exercise shall
not exceed ten (10) years from the date of grant (five (5) years, in the case of
an ISO granted to an Employee described in Section 422(b)(6) of the Code);
provided, however, that except in the case of any ISO, the term of any
Stock-based Award requiring exercise will be automatically extended if it would
otherwise expire on a date when trading in Stock is prohibited by law or by
Company policy, but only until the 30th day after expiration of the prohibition.
Unless the Administrator expressly provides otherwise, (a) an Award requiring

 

--------------------------------------------------------------------------------

 

exercise by the holder will not be deemed to have been exercised until the
Administrator receives notice of exercise (in form acceptable to the
Administrator) by the appropriate person and accompanied by any payment required
under the Award; and (b) if the Award is exercised by any person other than the
Participant, the Administrator may require satisfactory evidence that the person
exercising the Award has the right to do so.
 
(2) Exercise Price. The Administrator shall determine the exercise price of each
Stock Option; provided, that each Award requiring exercise must have an exercise
price that is not less than the Fair Market Value of the Stock subject to the
Award, determined as of the date of grant, except as necessary to maintain the
intrinsic value of substitute Awards in connection with a merger or acquisition
consummated by the Company. An ISO granted to an Employee described in
Section 422(b)(6) of the Code must have an exercise price that is not less than
110% of such Fair Market Value. Where shares of Stock issued under an Award are
part of an original issue of shares, the Award shall require an exercise price
equal to at least the par value of such shares. Except as provided in Section 5,
without the approval of the stockholders of the Company (i) the exercise price
for any Stock-based Award requiring exercise under the Plan may not be decreased
after the date of grant of the Stock-based Award requiring exercise, and (ii)
outstanding Stock-based Awards requiring exercise may not be replaced,
regranted, or exchanged for cash or other Awards or other Stock-based Awards
requiring exercise with an exercise price that is less than the exercise price
of the original Stock-based Award.
 
(3) Payment Of Exercise Price, If Any. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: all payments will be by
cash or check acceptable to the Administrator, unless one of the following forms
of payment is permitted by the Administrator in its discretion in any specific
instance (with the consent of the optionee of an ISO, if allowing an additional
form of payment would cause the ISO to cease to qualify as an ISO), (i) through
the delivery of shares of Stock which have been outstanding for at least six
months (unless the Administrator approves a shorter period) and which have a
Fair Market Value equal to the exercise price, (ii) through an election to
surrender that number of shares for which the Award is otherwise exercisable
which have a Fair Market Value equal to the exercise price, (iii) except when
prohibited by law, by delivery to the Company of a promissory note of the person
exercising the Award, payable on such terms as are specified by the
Administrator, (iv) by delivery of an unconditional and irrevocable undertaking
by a broker to deliver promptly to the Company sufficient funds to pay the
exercise price, or (iv) by any combination of the foregoing permissible forms of
payment.
 
(4) Grant of Stock Options. Each Stock Option awarded under the Plan shall be
deemed to have been awarded as a non-ISO (and to have been so designated by its
terms) unless the Administrator expressly provides that the Stock Option is to
be treated as an ISO.
 
c.    AWARDS NOT REQUIRING EXERCISE
 
Awards of Restricted Stock, Deferred Stock Units and Unrestricted Stock may be
made in return for either (i) services determined by the Administrator to have a
value not less than the par value of the Awarded shares of Stock, or (ii) cash
or other property having a value not less than the par value of the Awarded
shares of Stock plus such additional amounts (if any) as the Administrator may
determine payable in such combination and type of cash, other property (of any
kind) or services as the Administrator may determine.
 
 
5.    EFFECT OF CERTAIN TRANSACTIONS
 
a.
CHANGE IN CONTROL

 
Except as the Administrator may otherwise determine in connection with the grant
of an Award, immediately prior to a Change in Control each Award shall vest (and
if relevant shall become exercisable), all Performance Criteria and other
conditions to an Award shall be deemed satisfied, and all Award deferrals shall
be accelerated. In addition, all Stock-based Awards, except to the extent
consisting of outstanding shares of Stock that are then free of any restrictions
under the Plan (including after applicable of the preceding sentence), shall
terminate immediately prior to the Change in Control unless exercised coincident
therewith or assumed in accordance with the immediately following sentence.  If
there is a surviving or acquiring entity, the Administrator may provide for a
substitution or assumption of Awards by the acquiring or surviving entity or an
affiliate thereof, on such terms as the Administrator determines. If there is no
surviving or acquiring entity, or if the Administrator does not provide for a
substitution or assumption of an Award, the Award shall vest (and to the extent
relevant become exercisable) on a basis that gives the holder of the Award a
reasonable opportunity to participate as a stockholder in the Change in Control.
This Section 5.a. shall not apply to the extent inconsistent with any agreement
of the Company or any of its Affiliates with an employee pertaining to the
effect of Changes of Control or similar events on outstanding Awards of the
employee which is in effect as of the Change of Control.
 

 

--------------------------------------------------------------------------------

 

b.     CHANGES IN AND DISTRIBUTIONS WITH RESPECT TO THE STOCK
 
(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares, recapitalization or other change in the Company's
capital structure, the Administrator will make appropriate adjustments to the
maximum number of shares that may be delivered under the Plan under Section 2.a.
and to the maximum share limits described in Section 2.c. and will also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Awards then outstanding or subsequently granted, any exercise prices
relating to Awards and any other provision of Awards affected by such change,
provided, that no such adjustment shall be made to the maximum share limits
described in Section 2.c., or otherwise to an Award intended to be eligible for
the performance-based exception under Section 162(m), except to the extent
consistent with that exception.
 
(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in paragraph (1) above to take into account distributions to
common stockholders other than those provided for in Section 5.a. and 5.b.(1),
or any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder; provided, that no such adjustment shall be made
to the maximum share limits described in Section 2.c., or otherwise to an Award
intended to be eligible for the performance-based exception under Section
162(m), except to the extent consistent with that exception, nor shall any
change be made to ISOs except to the extent consistent with their continued
qualification under Section 422 of the Code without the consent of the holder.
 
(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock shall be construed to include any stock or securities resulting from an
adjustment pursuant to Section 5.b.(1) or 5.b.(2) above.
 
 
6.     CONDITIONS ON DELIVERY OF STOCK
 
a.    LEGAL REQUIREMENTS
 
The Company will not be obligated to deliver or register with its transfer agent
any shares of Stock issued pursuant to the Plan or to remove any restriction
from shares of Stock previously delivered or registered until the Company's
counsel has approved all legal matters in connection with the issuance and
delivery or registration of such shares; if the outstanding Stock is at the time
listed on any stock exchange or national market system, the shares to be
delivered or registered have been listed or authorized to be listed on such
exchange or system upon official notice of issuance; and all conditions of the
Award have been satisfied or waived. If the sale of Stock has not been
registered under the Securities Act of 1933, as amended, the Company may
require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of such Act. The Company may require that any registration or
certificates evidencing Stock issued under the Plan be subject to an appropriate
notation or bear an appropriate legend reflecting any restriction on transfer
applicable to such Stock.
 
b.    Company Charter and By-Laws; Other Company Policies    
 
This Plan and all Awards granted hereunder are subject to the charter and
by-laws of the Company, as they may be amended from time to time, and all other
Company policies duly adopted by the Board, the Administrator or any other
committee of the Board and in effect from time to time regarding the
acquisition, ownership or sale of Stock by employees and other service
providers, including, without limitation, policies intended to limit the
potential for insider trading and to avoid or recover compensation payable or
paid on the basis of inaccurate financial results or statements, employee
conduct, and other similar events.
 
 
7.     AMENDMENT AND TERMINATION
 
Subject to the provisions of Section 1, the Administrator may at any time or
times amend, alter, suspend, discontinue or terminate the Plan, in whole or in
part, provided however that without the prior approval of the Company's
stockholders, no material amendment shall be made if stockholder approval is
required by law, regulation or stock exchange requirement. Notwithstanding any
other provision of the Plan or any Award agreement, except as provided in
Section 5 herein no such amendment, alteration, suspension, discontinuation or
termination shall be made without the approval of the stockholders of the
Company that would (i) increase the total number of shares available for Awards
under the Plan, or (ii) replace, regrant, or exchange for cash or other Awards
or other Stock-based Award requiring exercise with an exercise price that is
less than the exercise price of the original Stock-based Award requiring
exercise, any previously granted Stock-based Awards requiring exercise.
 
 

 

--------------------------------------------------------------------------------

 

8.     NON-LIMITATION OF THE COMPANY'S RIGHTS
 
The existence of the Plan or the grant of any Award shall not in any way affect
the Company's right to award a person bonuses or other compensation in addition
to Awards under the Plan.
 
 
9.    GOVERNING LAW
 
The Plan shall be construed in accordance with the laws of the Commonwealth of
Massachusetts.
 
 
10.    DEFINED TERMS
 
The following terms, when used in the Plan, shall have the meanings and be
subject to the provisions set forth below:
 
"Administrator": The Board or, if one or more has been appointed, the Committee,
including their delegates (subject to such limitations on the authority of such
delegates as the Board or the Committee, as the case may be, may prescribe). The
senior Legal and Human Resources representatives of the Company shall also be
the Administrator, but solely with respect to ministerial tasks related hereto.
 
"Affiliate": Any corporation or other entity owning, directly or indirectly, 50%
or more of the outstanding Stock of the Company, or in which the Company or any
such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.
 
"Award": Any or a combination of the following:
 
(i) Stock Options.
 
(ii) SARs.
 
(iii) Restricted Stock.
 
(iv) Unrestricted Stock.
 
(v) Deferred Stock Unit.
 
(vi) Cash Performance Awards.
 
(vii) Other Performance Awards.    
    
(viii) Grants of cash, or loans, made in connection with other Awards in order
to help defray in whole or in part the economic cost (including tax cost) of the
Award to the Participant.
 
"Board": The Board of Directors of the Company.
 
"Cash Performance Award": A Performance Award payable in cash.
 
"Change in Control": Any of:
 
(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company or any corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportion as their ownership of stock in
the Company) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company's then outstanding securities;
 
(ii) an acquisition, consolidation or merger if all or substantially all of the
beneficial owners of the outstanding stock of the Company and the combined
voting power of the outstanding voting securities of the Company entitled to
vote generally in the election of directors immediately prior to such
transaction do not own beneficially, directly or indirectly, and in
substantially the same proportion, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power

 

--------------------------------------------------------------------------------

 

of the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such transaction;
 
(iii) a sale or transfer of all or substantially all the Company's assets;
 
(iv) a dissolution or liquidation of the Company; or
 
(v) if, over a period of twenty-four (24) consecutive months or less there is
change in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more actual or threatened proxy contests for the election of Board members, to
be composed of individuals who either (i) have been Board members continuously
since the beginning of that period, or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
described in the preceding clause (i) who were still in office at the time that
election or nomination was approved by the Board.
 
Notwithstanding clauses (i) through (v) above, none of the following shall
constitute a "Change in Control" for purposes of this definition:
 
(x) the shares of common stock of the Company or the voting securities of the
Company entitled to vote generally in the election of directors are acquired
directly from the Company in a capital raising transaction;
 
(y) the shares of common stock of the Company or the voting securities of the
Company entitled to vote generally in the election of directors are acquired by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; or
 
(z) (A) the beneficial owners of the outstanding shares of common stock of the
Company, and of the securities of the Company entitled to vote generally in the
election of directors, immediately prior to such transaction beneficially own,
directly or indirectly, in substantially the same proportions immediately
following such transaction more than 50% of the outstanding shares of common
stock and of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) resulting from such
transaction and (B) at least a majority of the members of the board of directors
of the corporation resulting from such transaction were members of the board of
directors at the time of the execution of the initial agreement, or of the
action of the Board, authorizing such transaction.
 
"Code": The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.
 
"Committee": The Executive Compensation and Human Resources Committee of the
Board, or any other committee or committees of the Board (including any
subcommittee thereof) appointed or authorized by the Board to make Awards and
otherwise to administer the Plan. In the case of Awards granted to executive
officers of the Company, the Committee shall be comprised solely of two or more
outside directors within the meaning of Section 162(m).
 
"Company": Boston Scientific Corporation.
 
"Covered Employee": Any employee of the Company and its Affiliates covered by
the provisions of Section 162(m) of the Code, or which the Administrator
anticipates may become subject to the provisions of Section 162(m) of the Code
at any time at or after the grant of an Award.
 
"Deferred Stock Unit": A promise to deliver Stock or other securities in the
future on specified terms.
 
"Disability": Permanent and total disability as determined under the Company's
long-term disability program for employees then in effect.
 
"Employee": Any person who is employed by the Company or an Affiliate.
 
“Fair Market Value”: The closing price of a share of Stock as reported on the
New York Stock Exchange, Inc. on the relevant date (or the first preceding
trading date for which a closing price was reported, if there was no closing
price reported for the relevant date).
 

 

--------------------------------------------------------------------------------

 

"Family Member": An individual or entity included as a “family member'' within
the meaning of the Security and Exchange Commission's Form S-8, Registration
Statement Under The Securities Act of 1933.
 
"ISO": A Stock Option intended to be an "incentive stock option" within the
meaning of Section 422 of the Code.
 
"Participant": An Employee, director or other person providing services to the
Company or its Affiliates who is granted an Award under the Plan.
 
"Performance Award": An Award subject to Performance Criteria.
 
"Performance Criteria": Specified criteria the satisfaction of which is a
condition for the exercisability, vesting or full enjoyment of an Award. For
purposes of Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion shall mean an objectively determinable measure of performance relating
to any of the following (determined either on a consolidated basis or, as the
context permits, on a market, peer group or other comparative index, functional,
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof): (i) sales; revenues; assets; liabilities; costs;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, amortization or other items, whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit ratings; market share; capital expenditures; cash flow; free
cash flow; working capital requirements; stock price; stockholder return; sales,
contribution or gross margin, of particular products or services; particular
operating or financial ratios; customer acquisition, expansion and retention; or
any combination of the foregoing; or (ii) acquisitions and divestitures (in
whole or in part); joint ventures and strategic alliances; spin-offs, split-ups
and the like; reorganizations; recapitalizations, restructurings, financings
(issuance of debt or equity) and refinancings; transactions that would
constitute a change of control; or any combination of the foregoing. A
Performance Criterion measure and targets with respect thereto determined by the
Administrator need not be based upon an increase, a positive or improved result
or avoidance of loss.
 
"Plan": The Boston Scientific Corporation 2011 Incentive Plan as set forth
herein, as from time to time amended and in effect.
 
"Restricted Stock": An Award of Stock subject to forfeiture to the Company if
specified conditions are not satisfied.
 
"Retirement": Unless the Administrator expressly provides otherwise, cessation
of employment or other service relationship with the Company and its Affiliates
if, as of the date of such cessation, (i) the Participant has attained age 50,
(ii) the Participant has accrued at least five years of service with the Company
and its Affiliates, and (iii) the sum of the Participant's age and years of
service as of such date equals or exceeds 62.
 
"Section 162(m)": Section 162(m) of the Code.
 
"SARs": Rights entitling the holder upon exercise to receive cash or Stock, as
the Administrator determines, equal to a function (determined by the
Administrator using such factors as it deems appropriate) of the amount by which
the Stock has appreciated in value since the date of the Award.    
 
"Stock": Common Stock of the Company, par value $.01 per share.
 
"Stock-based Awards": Any Awards denominated in shares of Stock, such as Stock
Options, SARs, Restricted Stock, and Deferred Stock Units, including any
Performance Awards in the foregoing form.
 
"Stock Options": Options entitling the recipient to acquire shares of Stock upon
payment of the exercise price.
 
"Unrestricted Stock": An Award of Stock not subject to any restrictions under
the Plan.
 
 

 